.
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of method claims in the reply filed on 06/16/2021 is acknowledged.  The traversal is on the ground(s) that “It is respectfully submitted that it should be no undue burden on the Examiner to consider all claims in the single application”.  This is not found persuasive because the examination of plurality of distinct inventions does create a serious burden on the examiner.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (2009/0309821) in view of Smith (7,956,531). Regarding claims 1 and 11, Tanno teaches in figure 2 and related text a display device comprising: 
a plurality of sub-pixel groups arranged in a matrix form, respective ones of the plurality of sub-pixel groups including a plurality of sub-pixels; and 
a plurality of driving circuits, wherein respective ones of the driving circuits include a drive transistor configured to provide a driving current to a corresponding one of the sub-pixels (inherently therein in order to operate the device), 3Application No. 16/406,381Docket No.: 880001-5993-US02 
the sub-pixels include a first sub-pixel of a first color B, a second sub-pixel of a second color R different from the first color, a third sub-pixel of a third color G different from the first and the second colors, a fourth sub-pixel of the third color G, 
the second sub-pixel is adjacent to the first sub-pixel and the fourth sub-pixel, 
each of the third sub-pixel and the fourth sub-pixel is adjacent to the first sub-pixel in a first direction, 
the third sub-pixel is adjacent to the fourth sub-pixel in a second direction perpendicular to the first direction, and 
a non-emission region BM is disposed between the third sub-pixel G and the fourth sub-pixel G.  
Tanno does not explicitly state a plurality of driving circuits, wherein respective ones of the driving circuits include a drive transistor configured to provide a driving current to a corresponding one of the sub-pixels.Smith teaches in figure 3 and related text a plurality of driving circuits, wherein 
Smith and Tanno are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanno because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a plurality of driving circuits, wherein respective ones of the driving circuits include a drive transistor configured to provide a driving current to a corresponding one of the sub-pixels in Tanno’s device, in order to be able to operate the device in its intended use.

Regarding claims 2 and 12, Tanno teaches in figure 2 and related text that the first sub-pixel B is adjacent to the second sub-pixel R in the second direction.

Regarding claims 3 and 13, Tanno teaches in figure 2 and related text a light shielding portion BM disposed on the non-emission region.

Regarding claims 4-5 and 14-15, Tanno teaches in figure 2 and related text that a width of the first sub-pixel is different from a width of the third sub-pixel, and a width of the second sub-pixel is different from a width of the fourth sub-pixel, and
	wherein a width of the first sub-pixel B is larger than a width of the third sub-pixel G, and a width of the second sub-pixel R is larger than a width of the fourth sub-pixel G.

Regarding claims 6 and 16, Tanno teaches in figure 2 and related text that heights of the first, second, third, and fourth sub-pixels are substantially the same.

Regarding claims 7 and 17, Tanno teaches in figure 2 and related text that a width of the first sub-pixel is substantially the same as a width of the second sub-pixel, and a width of the third sub-pixel is substantially the same as a width of the fourth sub-pixel.

Regarding claims 8 and 18, Tanno teaches in figure 1 and related text that the third color can be blue B.

Regarding claims 9 and 19, in the combined device the first sub-pixel includes a first light-emitting element configured to emit light of the first color, the second sub-pixel includes a second light-emitting element configured to emit light of the second color, the third sub-pixel includes a third light-emitting element configured to emit light of the third color, and the fourth sub-pixel includes a fourth light-emitting element configured to emit light of the third color.

Regarding claims 10 and 20, Tanno teaches in figure 2 and related text that the first, second, third, and fourth light-emitting elements respectively include an organic layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
8/2/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800